Citation Nr: 0804985	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-00 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for nonservice-connected 
disability pension benefits administered by the Department of 
Veterans Affairs.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The appellant had recognized service with the Philippine 
Scouts from July 1946 to May 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an June 2005 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined 
that the appellant was not entitled to VA nonservice-
connected disability pension benefits on the basis that he 
did not have the requisite military service to be eligible 
for benefits.  


FINDING OF FACT

The appellant did not have the requisite service to qualify 
for VA nonservice-connected disability pension benefits.   


CONCLUSION OF LAW

The service requirements for eligibility for VA nonservice-
connected disability pension benefits are not met.  
38 U.S.C.A. §§ 101(2), 101(24), 107, 1521 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) 
(2007).  A veteran meets the necessary service requirements 
if he served in active military, naval, or air service under 
one of the following conditions: (1) for 90 days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of 90 consecutive days or more 
and such period began or ended during a period of war; or (4) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  In turn, "active duty" is defined as full-time duty 
in the Armed Forces.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a), (b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA disability pension benefits.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive, were made under the provisions of Public Law No. 
190, as it constituted the sole authority for such 
enlistments during that period.  This paragraph does not 
apply to officers who were commissioned in connection with 
the administration of Public Law No. 190.  38 C.F.R. § 
3.40(b).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  38 U.S.C.A. 
§ 501(a)(1).  Under that authority, the Secretary has 
promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits.  
Those regulations require that service (and veterans' status) 
be proven with either official documentation issued by a 
United States service department or verification of the 
claimed service by such a department.  VA may accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or an 
original Certificate of Discharge, without verification by 
the service department.  VA may accept such evidence if it is 
issued by the service department and includes the needed 
information as to length, time and character of service and 
VA finds that it is genuine and includes accurate 
information.  If the evidence the claimant submits does not 
meet these requirements, VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available) and 38 C.F.R. § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).  

For VA benefits where the requisite status as a veteran is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, the service department's decision 
on such matters is conclusive and binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In short, under 38 
C.F.R. § 3.203, a claimant is not eligible for VA benefits 
based on Philippine service unless a United States service 
department documents or certifies their service.  Soria, 118 
F. 3d at 749.  

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected disability pension.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b)-(d).

In this case, according to official verification, the 
appellant had recognized service with the Philippine Scouts 
from July 1946 to May 1949.  

In May 2005, the appellant filed a claim for entitlement to a 
VA nonservice-connected disability pension.

In a June 2005 decision, the RO notified the appellant that 
he did not have the requisite military service to be eligible 
for benefits.  He was informed that as a member of the new 
Philippine Scouts from July 1946 to May 1959, under the law 
his type of service was not qualifying for VA nonservice-
connected disability pension benefits, and that his claim was 
accordingly denied.  

Of record is service documentation indicating that the 
veteran's service was as a member of the Philippine Scouts, 
as follows:  Enlisted Record and Record of Separation, 
Honorable Discharge, WD Ago Form 53, undated; Certificate of 
Honorable Discharge from the Army of the United States, dated 
in May 1949; response from National Personnel Records Center, 
received in December 1955; and Report of Medical Examination 
for separation purposes, dated in May 1949.  The appellant 
claims that these documents show that he had the requisite 
service to qualify for VA pension benefits, and he had 
requested that the RO re-check these documents to determine 
his eligibility for pension benefits.  He asserts that he is 
a naturalized United States citizen by virtue of his World 
War II service and that as such he is entitled to veterans' 
benefits to include pension.  He has not contended, nor is 
there any evidence to suggest, that he served at any other 
time or in any capacity other than a Philippine Scout during 
the period previously identified.  

The appellant's arguments appear to be derived in large part 
from a fact sheet entitled "U.S. Citizenship and VA 
Benefits", evidently issued by the Manila RO, which is of 
record.  However, the appellant clearly misinterpreted the 
fact sheet.  The sheet states that American citizenship is 
not an eligibility criterion for VA benefits and that VA 
benefits available to Philippine Scouts, who had enlisted 
between October 6, 1945 and June 30, 1947, were similar to 
benefits for Commonwealth Army and guerrilla service 
veterans, that is to say, such benefits as disability 
compensation.  Disability pension was not among the list of 
available VA benefits.  

In sum, there is no evidence of qualifying service to 
establish the appellant's eligibility for VA pension 
benefits.  

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's 
service does not meet the criteria described, he does not 
meet the basic eligibility requirements for nonservice-
connected disability pension benefits, and the claim must be 
denied based upon a lack of entitlement under the law. 

The Board has considered whether the notice provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) 
are applicable to this claim.  The Board finds that because 
the claim at issue is limited to statutory interpretation, 
the notice provisions do not apply in this case.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 
2004), 69 Fed. Reg. 59989 (2004) (VA not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Accordingly, the Board finds no prejudice 
toward the appellant in proceeding with the adjudication of 
his claim.


ORDER

As the appellant is not eligible for VA nonservice-connected 
disability pension benefits, the appeal is denied.     



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


